DETAILED ACTION

The preliminary amendments filed on 04/26/2021 have been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klinger et al. (WO2016187372) and Wright (US 2034075)

Regarding claim 1, Klinger discloses a rotary steerable tool (18, 32), comprising: a tool body (body of elements 18 and 32 on fig 1) (fig 1), wherein the tool body has an upper end (upper end of 32, fig 1) and a lower end (lower end of 18,fig 1); at least one steering assembly (32) extending radially from the tool body and comprising at least one steering actuator (35, 50) configured to extend radially beyond other portions of the steering assembly ([0043]); and at least one cutter (17) on the rotary steerable tool a distance from the at least one steering actuator (fig 1, [0040]), wherein the rotary 
Klinger is silent regarding the fact that the at least one cutter is positioned between an upper connection end and a lower connection end, the lower connection end including a pin connection or a box connection. 
Klinger and Wright both disclose similar downhole apparatus used to drill wells. Wright teaches at least one cutter (14) is positioned between an upper connection end (15) and a lower connection end (21) (fig 1), the lower connection end including a pin connection or a box connection (fig 1).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Klinger and Wright before him or her, to modify the apparatus disclosed by Klinger to include the cutter between the upper and lower connection end as taught by Wright in order to allow easy replacement of worn out downhole equipment.  

Regarding claim 2, Klinger further discloses that the at least one steering assembly comprises at least one piston assembly (37) configured to house at least one steering actuator (fig 2b).

Regarding claim 3, Klinger further discloses that the steering actuator comprises a piston (35) within the piston assembly to extend or retract to provide a steering offset ([0043], fig 8).

Regarding claim 4, Klinger further discloses that the steering actuator comprises an actuatable bias pad (50) ([0043], fig 8).

Regarding claim 7, Klinger further discloses that the at least one cutter is on the tool body opposite the at least one steering assembly (fig 1).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klinger et al. (WO2016187372) and Wright (US 2034075) as applied to claim 1 above, and further in view of Evans (US 4386669).

Regarding claim 5, the combination of Klinger and Wright is silent regarding the fact the at least one cutter is radially moveable. Klinger and Evans disclose similar drilling apparatus used to drill wells. 
Evans teaches that the at least one cutter (94) is radially moveable (col 8 line 44- col 9 line 4, fig 4) in order to assist the heel row of the cutting elements in removing the gage corner material (col 9 lines 45-48).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Klinger, Wright and Evans before him or her, to modify the apparatus disclosed by the combination of Klinger and Wright to include the movable cutter as taught by Evans in order to assist the heel row of the cutting elements in removing the gage corner material (col 9 lines 45-48).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klinger et al. (WO2016187372) and Wright (US 2034075) as applied to claim 1 above, and further in view of Sugiura (US 20160084007).

Regarding claim 6, Klinger further teaches that the at least one cutter is located below the steering actuator (fig 8). However,  the combination of Klinger and Wright is silent regarding the fact that the at least one cutter is on the at least one steering assembly. Klinger and Sugiura disclose similar steering system used in downhole applications. 
Sugiura teaches the at least one cutter (31) is on the at least one steering assembly (28) (fig 2).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Klinger, Wright and Evans before him or her, to modify the apparatus disclosed by the combination of Klinger and Wright to include the cutter located on the steering assembly in order to help open the rathole to an adequate size without having to remove the drill bit. 

Claim Interpretation

Note:  The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 all other portions of the steering assembly as disclosed in fig 4. 

Allowable Subject Matter

Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to record is Klinger et al. (WO2016187372).

	Regarding claim 10, 19, and 20, Klinger discloses a bottom hole assembly (20), comprising: a drill bit (18) at a distal end of the bottom hole assembly (fig 1), the drill bit having: a bit body (body of 18, fig 1); and a plurality of cutting elements thereon ([0040]), the plurality of cutting elements including a plurality of gage cutters (17) defining a gage of the bit ([0040], fig 1); and a steering unit (32) at or spaced from a proximal end of the drill bit (fig 1), the steering unit comprising: at least one steering 
Klinger is silent regarding the presence of at least one cutter on the steering unit a distance from the at least one steering actuator, the at least one cutter being configured to cut at the same diameter as the plurality of gage cutters or configured to cut at a diameter greater than the plurality of gage cutters as specifically called for in the claimed combination. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
07/31/2021



.